-




      OFFICE    OF THE ATTORNEY GENERAL       OF TEXAS
                          AUSTIN




                                              1
Eon. coo. E. Shhspml
Comtitrollerof Pu1110 Acoounta        Y
Auatlu, Toxaa
                                     ODlnlonNo. 04a.l
D8ar Slrr                            Ril Under                     o?

               .




                                                       opinionon the
                                                  rrom your letter as




                       drlar ii., by the lnaotrmt or S.B.
                        49th Lagialaturoa11Win45a 15s



            pllmi by 12 months plus 15s for the Inoraaaa.
          "*In tha 0880 or th orrio@ d wm BexarCounty
          Tax Aaaaasor-Colloe@or,     t&a Maroh 1945 pWroll
          inoludadth el alarIeaof regular and ltra dapu-
          ties.    ,da a maaaure  or loonaaw, it la naeoaaar~
          to l  mpioy extra daputleaior aeaaoaalruahea.ma
          majority     of the atra deputloawore on the pay-
          roll only a portion of Marah 1945 and this is
          typpfealof alroat any month or thkyur.       l!br*-
          roro, unloaa the annualapproprlatlonla rigured
       .-
        ------..---..--
                     ...rrr.n"."I.L
                               o,,*,o*
                                   "*I...*
                                        *,C"O"n0
                                             .*,*z
                                                 AlTo"**.
                                                     o=*cIAL 0"n- ...WTA*1
Hon. Ceo. F. Sheppard!, page 2




             as aat forth above, no prorlalon till be mad6
             for mon6y to aziployextra daputleaa4 th6f
             ora medo&.’
             '1 ahall thank you to ldrls6 m6 the proper                    anawu
       to mukr to this raquoat.*


             F~OBour dlaouaalon            oi the above quostlon
                                                      with the Eon,
                                 or T4x64 0r
p. E. m6kiaoni, Aaaraaor-00116stor                   8r Oounty,T6xaa,
It 1 a our Und6r8tlad&   that 7014 8re d6alroua oik$ awin& what a&m
or moiier a&uld b6 rppr6prlatad  in the 1946 bud@    OS Bexrr County
ror tbo purposeof paying tha lalariea of ragul4rand extra daputl68
in thi offior of th6 Aaaaaao~o~lrotor at ‘Paxan.
        Thr populationoi B a x a Co
                                  r unty
                                       looording                      to the 1940 Fod-
us1 Census yam 388,176.
             96n4toBill 190.266, Aata or the 49th Leglal.aturr,
                                                             Rag-
ular   Saaaton, 1945, protld6aas tollow4~

                                                                 s. 8. Ho. 246


                  oompmwtion QS ewtaln oount orrlalala      in
                     a popul4tlon at not 168s &ID 300,000
       nor E-I  than 500,000,  4ooordiw to tha last praoed~
       Fader4106naua; providingiOr 8 iitt6en (15$) p6r osnt
       lnor6ea6 ln 44larf68t3r th6 6zaplo~68,66puti68, and
       4aaiateata      ol said oounty       ofii6iala,   baaed   oa   Muoh,
       1903 p4r roll1 QrO+idlng  for #b~aalat6ntr t6 th6
       County Tmaaurar rt stated a616rl68,and to bo lpt~
       point6d by hint QroTidin~ Oka* ~4larl6aor mplo~666,
       d6puti68 ~4nd liaiat4ata            o fthe mtn6d0rri6i4k8 ma ynot
       br doarsaa6d;           proriding   tha wtbd  6sd swam by rhioh
       8414 offtoara      asployoeashall bo oobpaaaa86d~ ro-
                               a&
       Q6tiiw       8.OtiOll
                        1 Of ah4#6r 81, &6t4 Ot th6 &5th I,.@&
       181484r6,86&ulrr   S6Babn, p4&6 131 (1937)4ad 8ll
       other 14wa fn 66Ptlletharawi+hb 4nd d66lul4     6a
       6I46?66OOr.

       J5JSXT EWXED BY TKX LEOISLATURF,
                                     OF ‘IRE STATE                    OF    TeXASi

                                      prorialona
                                  .Tbgr          of thla~A6t rh411 rpply
                                in rroh at th6 eountira fn this lt4t6
    Hon. 080. H. Sh6ppUd, p4g. 3




              6 po ulatlon of not leas than 300,000,nor
         hating
        mm  th4n 5B 0,000, 4ooordingto th8 18St QrSO6din6
        FodrralC6Aaua.
         Atto;;z.0;bm6                   oountr Sudga, sharlrr,Matrlat
                                     no1 DlatrlotAttorney,MStrlat 016rk,
         Cody   al6rk,  and th6 AaS6aSor-Coll6otor of Tans of
         au6h~OOunti64~ah4~   646Jl r6oaIr6 a aalar~ 6r 8ar6ntp
         86v6S Eundr6d   (#7700.00)-D6114ra  pu  4rmumo 9h6 OOU-
         tr  Auditoroi auoh oouatlea shall reeoltr    6 84lSrf of
         sw6a8pfour     Raadr64 (47400.00) D6llara p6r 4namh    in
         116~ of my 4ml 8l1~6orpaaaatIon     now provided bp 14~1
         provided  that  any salary or aom#a&aation now provid6d
         by lrw to b6 p4id auoh OOUnty kditOr*     Out Of 4ny
         apeoialfunda, InoludIngo lna4tlonnadarod arrii-
         gatlon,lovaa, drrlnrgr,roa   ""g or aohooldiatrlota,
        ,ah411b4 ah4rg6dand ooll6oted,but ah4l.lba p4Id Into
         the geaaralad       of auoh oount$64, Tho Countr Tmaa-
         ur u o tluoh 60uati68lh8n 6aoh.no6ive       4 8416rp of
         Forty-W6             Hundnd ($4200.00)             Do~l8ra   per   4nnm.    Th6
         Judg6a oi th6 Oouaty Ootirta-rt-Law  and tha Oount
         arimin41Courts ti 8414 o.ountloa ah&L rroh JF60. I~V6 6
         a61aFr Of 8iXt$'-thr.6 @ldY6d ()630&m)      DOlhrS $69
         annum. All auoh lalarloa    ah811 be paid Out oi t&6
         orrloua*  salary had or the gonarrlfund 6f auoh
         0ount168, 48 th6 6486 84y b6.

                      "866.              Th6
                            Oouatr Tr64auro*,upoa the approval
                               3.
         or th6 Ocm8Iaaloa6ra Oourt, ghill b6 allow6dbb 4gpolnt
         6no (1) 6aaIat48t at a a4lary not to 6x686d tb6rrtprour
         Muadrad (#2400.00)Dollrrr   06r 6nnum, sad 6 466cU
         l6aiat4nt 4t 4 8414ry not to 6XO66d’%i6A%por,   ltimdrad
         (#2100.00)D6ll4ra pu amum.      .8ald6aaIatanta ~hrll b6
         SQQOiAt6d by th6 e684W6r 4nd 4h4ll. t4k bh4 AaA41 oath



         authorityto                do    and p~19oka in Oh6 MJW o?           tJl6 trraauar
          lu6li rota of'4 616oti4Lor ,~atrrirl      ohsrooter as my
         k raquirad    at than by tha @mkty Troaauror.     All ai said
         ularIaa    lnamu4t6d I8 tJkI6~ l66tIo nlhll   b6 paid fra
         tha g6fwralfund                   of   auoh   o6ciAtlaa.
i             i   ,
Eon. 080. B, Shsppard,p4g6 4




                     ThhrCommi4aIon4raCourt 0r 640h OS
    said ooun
           -iI+  6s  ah411 grant an Inor~aaa in th6
    6mploy66a*salarybudgot and aa6n.dsaid badg68
    ror the naoraarr~ amount for 411 oi said oounty
    offlo. nanad In S6OtiOAS 1 and 2 4boV6, SqUSl 80
    a ffit66A   (15$)per ornt lnor64aa IA th6 lal4ry 6f
    411 th6 amp10y608,d6 utIaa aridlaalat4nta re       all
    0r amid ofrIoaa,    baa6 t on the psy roll or th6 par-
     tlortlaroiila6      as   of M4r4h, 1945. T&r lalarla4 of
     th6 otfI61418nam6d la thla A68 4hall not ba la-
     Or6SS6d  bayond tha 8418r164flad In this A6t. &id
     lnor6486in a4larl6aah811 be paid froa Oh6 gaa6nl
     fund 6r oftlou salary?unb, or road 6nd brldga
     round or auoh o6uatIaa.
        ' *$OO. S+ Th6 Oeunt O64mIaaIoa6ra6? lua h
     oountIea ah411 6aoh r666i10 a 84larp o? pff$y-iii76
     ?kudred ($5500.00)Dollua p6r 4n~m1 4nd auoh aal-
     uI6a ~ah4l.lb6 p4ld out oi th6 Road 4nd aid66 Funds
     or    th6 thn6r61   Fund at SU6h   OOMti64,   88   th.   6486
     mar    now be.

                     All fuatisra Of th6 'PO4064nd @OR-
     stab168
           "-i+0 'auoh4OMtlM   who 4rs OOSkp4A4St6d on a
     m gala as provldrdby law ah411 b6 6atltlodto
     rrtaln annual to68 and/or  rralarJot FQrty-arY6A
     HundrrdFifty (#4750,00)   DOll4rS466hC pYWfd6d,
     how4vor,th6t 411 ?466 and oomlaalona, uheth6r
     ourront or dalInqu4n8,rbfoh 4ro ooll668od by the
     Irrortnbont duringhi4 86nW6 Of Ofti    ah4l.lb4
     4ppll6dfirst to th6 pWm64t Of his doputloa,4u-
     thorlaad lxpanaoa of hla.otrlo6,and to m4k6 up
     th6 maximUmosplg6SS4tfO6 prOvfd6d fOr ';A thi@‘,,
     seation.Ao 806h OiiI88r8shall bo lntItl64to r6-
     omirr  ror 4ar purpoa*4ny t4ra or 6ommIaaIona that
     4ra oollaotodaftor   ho 068884 to hold lu6h of2166.-
                    h.Ia Aot ahall not rap6il l4y oi thm
            ona
     prmla"f-5     Oh8pt6YS169 and 585 I,th &(lIalatur6,
     R4#ular Boasion, pa- 2b0, 1309 (l&l ? mm 4~~6~~
     as Artlole3912-8,Saatloa19 (r-1) and (h-2   T , Vunon*a
                                                                                      :,     ;.,      :

Hon. G6.o.H. Shepp4rd,p4g4 5




     Annotated Girl1 Staiitoa.                       Tha,rirt66n (15%) ,ior'-',.
     sent Inoraaa6in:641.4ryher6in,proYid6d  for ahmU
     b6 in 4ddltlonto the lalarioa ‘or 6mploy668; d’apu-
     tI6a and 4aalatantaprorldadior $4 said AUtoi                                                         8
                       i That Siotlcil or Chrpter 61 Aota tj$th
     k(li~~h6itlar:                        8oaaio~        pago   151      (19j7),          Aow
     lppo4rl4gai Art161639126-l:fumn*a       A44ot4trdCl*ir
     Statutra~~'4nd all other &rrr In ooa$&Iat ,horwlth bo,
     4na the 48~           4+0     hereby         rrp6416d,     lnaoiar         as    +hr~         8qar.
     4ra In oontllotwith th6 pro+Ialona or thla                                      A6t, but
     not othuwiaa.

             "S60,-9.             Th6    84&4ry     3d   .a.   dOUUtf         ~ll&UO6~         Of
     ruoh oountf shall A08 6XO66d ?ir$PtWO BilAdr6d Fifty
     ($5250.00) Dolldra.-peram&     rid lal4ry to ba flxod
     by thr Oommiaalon6ra,Oour8 and p4Id out or th4 road
     lrulbrldgo Lund Of auoh oouatioa.
          'Sea. 10. Thr salary or the Count;lS6hool Sup6r- ~
     Intender&or 4uoh oountl6ashall b6 Fit0 ThoursndFifty
     ($5050.00) Dollars par 44aum, Uld ularp to bo paid
     out or the aohool 6qualI44tlon rund.                                 .
                                   It Is iiuther pratldod                 that       ‘6;     ml&m&
     Wli6r     pa d lng road
              ;?++t          41&dbridge am loy6q of auoh                                                      ,( i
     oountl68ah411 b6 not 1688 thrn Fifty II 50#] ooata per
     hour.
              *860. u.             U 4ny sootion,paragraph,olauae ey
    .arnteno)         la   thla     A&      is    d6olu6d      to b6      UAoOAatitAtioA6f.,
     it:     84m6 ahall           not 4ttaat th6 ram4Inlly portIoaaof this
           xp la rurtherth6 intaAt;OA or the L6~18148A?4 La
     th6*.+6Jk) thi#  Aot  shall b6 d6616r6d    US6WlStftUtiOd,
     that tha nlrrlaa     an4 oorp6autioaa     or tha 6mploya64,
     daputioa4nd laalataataoitha publla offioua               mama6 In
     this Aot 4~4 the marinmm Smmnt of aalarlu and oapaa-
     aatioaawhlah 614~ be paid     to   84fd SmQlO~e68,    66puti68
                                                                                                     ‘.
                                                                                                               533


" Hon. Gee. Ii.Bheppard, 'pago6

       and arrlrtantr,#hall remainthe 8ame a8 say now
       be fixed by existinglaw.
                                  Th0 raet         that         0irfaer8 and eaployew
             ==P 88 lr r eo ted
       in ooua                by thir Aot lra now paid  8al.-
       8l388   JlOt OOJlSi8Xl8UT8t8
                                With their 88laX'iQ8 8Dd dUti88j
       th8     Saot       that   thr County Auditor                   in the eOUlItie8              here-
       in lffeot84 br             tht8      AOt    82'0                  Oftia8r8
                                                               th8 bubh;et                      Of
       raid       aOUZltie8,
                         with - inWe*         in dUti88 ali& lT88-
       pCWibbi~ti.8~      the faot that   the Gounty Tr8aawr        in
       raoh Oil tha OOUUti.8     n-4 Ila.6tL0 a88i8tMt8         iOr  the
       PrO  r dl*OhWgO       Of hi8 dUtt88;   Mb thb fUSth8r faot
       t&~r laoroar living         oort an4 taxer  hare greatly
       inoMa804 th8 1iVa 8Xpli8a8Of the @Qp1Oy808,
       dQUtie8 aa& a88i8tMt8       pi                     the      OOUR~ OffhW8
       MMa,    80 that 8aid OftiO8r8                            ar8 hmbg    dlfcietity
       in k8opin.g a&equate rtaifr                        of     train04      parsoanak,
       armak8           8nlnergmcy an6 aa lmpbratlro                            publir
       WOO88ity   that thm OonrtltutlonalRule rocpairias'
       bill8 to b8 nad on thrro  rweral   dayr~ .in eaoh
       HOu88, be 8~8QOndad, and 8alid Rule 18 hor8br 8U8-
       p6n&bs and thi8 AOt Shall take 8ffeot md be in
       roros from &nd attor                  the    b8ta         or   .itr   parragr;         an&
       it 48 8e enaoted.

                                                  /I/ John Lse Smith
                                                      Prrrident or the sowto
           'I hOr8b oortity that 9. B. X0. 246 pa8Mb the
       Senat8,&pi i 4 1945, by th8 folloring: rote: Yea8 29,
       my8 0; hprii 23, 1945, sat4    333fw0a t0 ~00~~0~ in
                                                        fa
       irOU88arPlmXl~at8an4 XWUU88b Ithe lp g o intiwao t
       @Xlf8S?WO~ ~05idtk8   &kFil 30, 1945, HOMe midi&4
                           , 88n8ti
       MQlO8t~ tiy 15, 19.94                                     adOpt84      f%Il.f8WPO8           oO*
       mltka         8oport      by
                             follodng tha                         rote:       Yoa8      26,   my8         01
       xay 15, 1945 tote on        titi      abb                naen8L48ro41 my 29,
       1945,:a. n. HO. 2&breoa f 04                            srom the 86TOfoo1c'8ofri0e
       by authotitfoi 8. Q. R. Bob 33) Mar.31, 19b5, hew Coa-
       fereneeoomltteo mport wa8 adopted by t&a to&loring
       tote: Ia8 29, N8gr 0, _
                                                                                                   .’
                                                                                                   ?    534   . . . _,._

             /
                                                .


Hon. Coo. 8. Sheppard, page 7

             "1 hrraby oortlfythat S. B. NO. %b: pa88*d the
         mIl88 of RIprW8nt8.tile8,   April   26, 1915, with MM(L-
         m8llt8,by thr folb~ill& ?OtO: YWS 109, Nays 61
         A&l 30, 1.945, Eouso grant04 rOqW8t       or Sonata ror
         appointmentoi COti8lWiO8    CWd.ttOO~ YlY 15, 1945,
         Km88   adopt84Conferon     Comaitk8    amport by th8
         iollow5Jqrota; Y8aI ll7, Play821 my 3%. 19b5,
         50~88  ?800n814er84  the tot-aby wh ah the Oonfarenoo
         Report  was adogitod; May 31, 1945 now Coatrnne*
          ii8&Wtt    -8       adOpt84 by    th8          ~O~oWjng         VOtC:         Y8a8   110,
        .:amy*    0;          ’

                                            /I/          chMLlO8      JOIIO8
                                                     ibid          clerk of       the     HOU88
                                                         Of    RO~lIMktiV.8.

         A~pPrOV84:
                                                         FIX&D IN TW OBpICiZOg TEE
                                                               SSCRSTARY03 WEA'IX
                      Dat8
                                                         THIS 2nd day if Juan, 1945
                                                         at & ocolook8n4 &O minutb8
                                                         /a/     Qlaudr18b8ll
                                                                 r3oorrtary
                                                                          of Stat8

                 wo    call   your   partloularatt+atlonto 8eotiOn4 Of th8
abOV8     Aat     whloh Mad8         in   prt       a8     iO3hlI8;




                 Thi8    portion of 9rotlon4 1 8lqpro8wd in                                plain      and
unamblguow             lawuago an4 it8 pwulhg i8  alear and                               &f%lllt8,     and
           /


goon.ueo. Ii.sh8ppar4,     pago 8

thaw i8 no ooos~ion for oon8truotioa.
         h ViOW Or the iOr8([Oi44it 18 OUR OQfIliO8l th4t the
annual 8rrmomiatioa    (in the 1946 buU&et of Boxar bounty)      for
th0 purpoe8 0r payin th8 mlarior of regularana 8xtm
dOpUtiO8   in th8 Om08    Of th8 A88@88OIFcOll4OtOr    Of TaX88,
8hOud    b8 th8 MoUnt  Or tJi*Msroh 1945 pyI’O=     (iOr  Uid
OfflO8)   %Udti~li@d by 12bm&8)      p1U8 Ul ldditiO5a8U0   l Of
tifteen (15%) per aont to 86v8r th8 lnor8aro.
           ti oonnrotlon with the rongoln6, w oall your ltt8ntloa
to   tha   faot thmt  the lrrootlv* aato of &nab Bill IJo.2J+6was
Juno 2, 1945.
                                                 Yours very   truly,
                                           AttOrn8y   OoMMl     Of     TOXBS


                                           BY